DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“differential voltage conversion circuit”, discussed at [0051] in relation to figure 3 and claim 6, 
and the “external resistor” of claims 5, 15 and 17
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Objections
Claims 1 (claims 2-5 inheriting the objection), 13, 17 (claims 18-20 inheriting the objection) and 20 objected to because of the following informalities:
Claim 1, at the first portion of the final paragraph begins with “the gates” and is suggested to start with “wherein” to improve clarity.
Claim 1, at the 2nd to last line, states “then two connection…” this portion does not clearly link the connection ends to any circuit components. It is suggested to state language similar to: “
Claim 13, at the 2nd to last line, states “then two connection…” this portion does not clearly link the connection ends to any circuit components. It is suggested to state language similar to: “
Claim 17, at line 1, states “A current modulation method about a laser driver…” and would more clearly read as “A current modulation method 
Claim 20, at the 2nd to last line, states “then two connection…” this portion does not clearly link the connection ends to any circuit components. It is suggested to state language similar to: “
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 20 appears to repeat itself at lines 32-36 and the last 5 lines to establish 2 sets of “two connection ends”. The use of 4 connection ends is not outlined in the original specification. As the specification does not disclose how to make or use the driving circuit with 4 connection outputs the claim is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 5, 15-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the NMOSFET" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Since it is unclear which NMOSFET is being referred to this causes the claim to become unclear. 
For purposes of examination the NMOSFET will be understood to be M1a.
Claim 5 recites the limitation "the current Ib1 or Ib2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As no Ib1 or Ib2 has previously been established it is unclear which Ib1 and Ib2 are being referred to, making the claim unclear.
For purposes of examination the limitation will be understood to be “wherein, when two currents, Ib1 and Ib2, are present and are valid…”
Claim 17 recites the limitation "the currents Ib1 or Ib2" in paragraph 10.  There is insufficient antecedent basis for this limitation in the claim. As no Ib1 or Ib2 has previously been established it is unclear which Ib1 and Ib2 are being referred to, making the claim unclear.
For purposes of examination the limitation will be understood to be “wherein, when two currents, Ib1 and Ib2, are present and are valid…”
Claims 5, 15 and 17 use the term “the typical input impedance” without first establishing the presence of an input impedance, thus making the claims indefinite.
Further, the term "typical" in these claims is a relative term which renders the claim indefinite.  The term "typical" is not defined by the claim, the specification does not provide a standard for 
For purposes of examination, the term typical will be understood to be an input impedance of a laser diode which is being driven.
Claims 5, 15-17 and 19 make use of the term “valid” to describe the currents Ib1 and Ib2. It is unclear what “valid” is intended to mean in these claims and the specification does not provide adequate detail about the use of the term “valid”. The claims are therefore indefinite.
For purposes of examination, “valid” will be understood to mean the current Ib1 or Ib2 is present and applied at the stated circuit locations.
Allowable Subject Matter
Claims 6-12 and 14 are allowed.
Claim 6 outlines a driving circuit for a laser device which makes use of first and second driving units which receive a pair of high speed inputs and output a differential drive voltage. Each of the two driver units have a pre-drive amplifier and a main driver amplifier, each of which have at least 4 circuit functionalities. The prior art (such as US 6618406, 20020094000) was found to teach similar single driving units, often omitting 1 or more of the circuit functionalities (e.g. common mode level reduction, bandwidth boost), while other prior art (such as US 6700909, 8854928) was found to teach similar upper and lower driving unit connections, but the prior art failed to teach or suggest the totality of the functions of the pre-drive and main drive while additionally doubling the components by using them in both first and second driving units.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 1 would be allowable if written to correct for the objections outlined above.
The Examiner notes that claim 1 also largely mimics the circuit layout of claim 6 but instead of listing functional sections of the circuit the individual components making up those sections and their connections are detailed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TOD T VAN ROY/Primary Examiner, Art Unit 2828